           Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:

 DAVID DEPIETTO

                                         Debtor.

 -----------------------------------------------------
                                                            No. 20-CV-8043 (KMK)
 RIDGEWOOD SAVINGS BANK,
                                                                    ORDER
                          Creditor-Appellant,

           v.

 DAVID DEPIETTO,

                             Debtor-Appellee.


Appearances:

Michael C. Manniello, Esq.
Roach & Lin, P.C.
Syosset, NY
Counsel for Creditor-Appellant

Henry B. Bronson, Esq.
Bronson Law Offices PC
Harrison, NY
Counsel for Debtor-Appellee

KENNETH M. KARAS, District Judge:

          Creditor-Appellant Ridgewood Savings Bank (“Ridgewood”) appeals from the August

25, 2020 Order of the Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”), which confirmed the Chapter 11 Amended Plan of Reorganization (the “Plan”) of

Debtor-Appellee David DePietto (“Debtor”). (Appellant’s Br. Ex. 1 (“App.”), at 352 (Dkt. Nos.

11, 11-1).) For the reasons set forth below, the Court remands the case to the Bankruptcy Court.
         Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 2 of 20




                                          I. Background

       A. Factual Background

               1. Debtor’s Default and Plan of Reorganization

       On June 27, 2007, Debtor executed a note (the “Note”) evidencing a debt to Ridgewood.

(Appellant’s Br. 2; App. 171.) Under the terms of the Note, Debtor agreed to pay a principal

amount of $788,000.00, plus interest (the “Loan Amount”). (App. 171.) The Note provides that

“[i]nterest will be charged on unpaid principal until the full amount of [p]rincipal has been paid.”

(Id.) Debtor was to make monthly payments toward principal and interest beginning on August

1, 2007. (Id.) The maturity date of the Note is July 1, 2037. (Id.) As security for the Note,

Debtor executed a mortgage to Ridgewood in the amount of $788,000.00. (Appellant’s Br. 2;

App. 177.) The mortgage places a lien on the premises known as 22 Walbrooke Road in

Scarsdale, New York, which serves as Debtor’s primary residence. (Appellant’s Br. 2; App. 6,

181, 208.) The mortgage secures no other property. (Appellant’s Br. 2.)

       On March 8, 2019, Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy

Code. (Id.; App. 4.) On June 26, 2019, Ridgewood filed a Proof of Claim in the amount of

$1,074,619.27. (Appellant’s Br. 2; App. 138.) That amount included pre-petition mortgage

arrears in the amount of $474,366.82 (the “Pre-Petition Arrears”), which arose from Debtor’s

default in making regular monthly mortgage payments to Ridgewood beginning in March 2013.

(Appellant’s Br. 2; App. 138, 140–44.) No objection was filed to Ridgewood’s Proof of Claim.

(Appellant’s Br. 2.)

       On July 8, 2020, Debtor filed his Amended Plan of Reorganization (the “Plan”) as part of

his Amended Disclosure Statement. (Id.; App. 52–90.) Under the Plan, Debtor would cure his

default by paying the full amount of Pre-Petition Arrears over the remaining life of the loan,



                                                 2
           Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 3 of 20




making monthly payments of $2,326.00 until the loan matures in 2037. (Appellant’s Br. 2–3;

App. 81.) Excluding Pre-Petition Arrears, the outstanding balance on the loan (“Outstanding

Balance”) was $501,493.29. (See App. 81.) 1 The Plan would allow Debtor to continue paying

off the Outstanding Balance at the contract rate of $6,397 per month, “or such amount as

adjusted from time to time based upon interest fluctuations.” (App. 81; see also Br. for Appellee

(“Appellee’s Br.”) Ex. 1 (“Confirmation Tr.”), at 9:17–21 (“Under the Debtor’s plan, the Debtor

proposes to cure the defaults on the Ridgewood Mortgage, to pay those defaults in regular

prorated monthly payments during the remaining term of the mortgage loan, and also to continue

to perform the mortgage loan according to its terms.”) (Dkt. Nos. 14, 14-1).) 2 Under the Plan’s

scheme for classifying and prioritizing creditor claims, the Pre-Petition Arrears and Outstanding

Balance together make up Class 2A. (See App. 81.) The Plan treats the claims in Class 2A as

unimpaired, meaning that Ridgewood, the holder of these claims, was “not entitled to vote to

accept or reject the Amended Plan.” (Id.)

       On August 17, 2020, Ridgewood filed objections to the Plan and the Amended

Disclosure Statement. (See Bankr. Dkt. Nos. 45–46.) 3 In challenging the Plan, Ridgewood

relied on 11 U.S.C. § 1123. (See App. 167–68.) Under this provision, a plan of reorganization

may “modify the rights of holders of secured claims,” but only to the extent such a claim is not

“secured only by a security interest in real property that is the debtor’s principal residence.” 11

U.S.C. § 1123(b)(5). Because Ridgewood’s claim is secured exclusively by the mortgage on



       1
           The Plan refers to the Outstanding Balance as the “Allowed Amount.” (App. 81.)
       2
       The “Confirmation Transcript” refers to the transcript of a hearing held before the
Honorable Robert D. Drain (“Judge Drain”) on August 24, 2020.
       3
         Citations to “Bankr. Dkt.” refer to Bankruptcy Docket No. 19-22590 in the Bankruptcy
Court for the Southern District of New York.
                                                 3
         Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 4 of 20




Debtor’s principal residence, § 1123(b)(5) protects its claim from modification. See id. (See

also App. 167–68.) Ridgewood argued that by failing to provide for interest accruing on the

principal component of the Pre-Petition Arrears over the remaining 17-year life of the mortgage,

the Plan “does in fact seek to modify [its] claim in violation of [§] 1123.” (Id. at 167 (describing

the Plan as “simply tak[ing] the [Pre-Petition] [A]rrears and divid[ing] them over the remaining

life of the mortgage”).) Ridgewood acknowledged that the Pre-Petition Arrears “sought to be

cure[d] over the life of the Amended Plan already have monthly interest built in,” and, in this

sense, “[a]rgument could be made” that Ridgewood was seeking impermissible “interest on

interest.” (Id. at 168–69.) Ridgewood maintained, however, that the “interest component”

contained in the Pre-Petition Arrears “is insufficient to make [it] whole.” (Id. at 169.) As

Ridgewood explained, the Pre-Petition Arrears also “contain a principal component on which [it]

is entitled to interest” until the principal is fully repaid. (Id.) Thus, it argued, the interest to

which it is allegedly entitled would not be “interest on interest,” but rather “additional interest on

principal to compensate [Ridgewood] for the cure of the [P]re-[P]etition [A]rrears occurring over

the 204 months.” (Id.)

        Besides arguing that the Plan runs afoul of 11 U.S.C. § 1123, Ridgewood also argued that

the Plan “incorrectly treats [Ridgewood’s] claim as unimpaired,” thereby preventing it from

voting to accept or reject the Plan. (See id. at 167.) Under 11 U.S.C. § 1124, a claim is

considered “impaired” unless a plan of reorganization either (i) “leaves unaltered the legal,

equitable, and contractual rights to which such claim” entitles the claimholder, 11 U.S.C.

§ 1124(1), or (ii) satisfies specific requirements for curing a default, see id. § 1124(2)(A)–(E).

For the reasons just stated, Ridgewood argued that the Plan did alter its contractual rights. (App.

166 (“[The Plan] would certainly impair [Ridgewood’s] claim as the arrears would not be fully



                                                    4
         Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 5 of 20




cured.”).) Ridgewood also apparently believed that the Plan does not satisfy the cure

requirements set forth in 11 U.S.C. § 1124(2)(A)–(E). (See id. at 165–69, 249–51.)

       Debtor responded to Ridgewood’s objections on August 20, 2020. (Bankr. Dkt. No. 48.)

On August 21, 2020, in preparation for the confirmation hearing, counsel for Debtor filed a

Certification of Ballots (“Certification”) indicating the outcome of the vote to approve the Plan.

(Bankr. Dkt. No. 50; App. 342–43.) As the Certification indicated, Class 1 and Class 2B were

deemed unimpaired and therefore unentitled to vote. (App. 342.) In view of the dispute over

whether the claims in Class 2A were unimpaired, Ridgewood was given a provisional ballot.

(Id.) Ridgewood’s ballot—which voted to reject the Plan—would only be counted if the

Bankruptcy Court ultimately concluded that Ridgewood’s claims were impaired. (App. 342–43.)

Finally, of the two impaired claims in Class 3, one ballot—cast by an individual named Ira

Gorsky—voted to accept the Plan. (Id. at 343.) The Certification stated that because one

impaired class voted in favor of the Plan, it could be confirmed pursuant to 11 U.S.C.

§ 1129(a)(10). (Id.)

               2. August 2020 Confirmation Hearing

       On August 24, 2020, the Bankruptcy Court held a confirmation hearing. (See generally

Confirmation Tr.) At the hearing, Judge Drain noted that the Plan “provides for payment of

[Ridgewood’s] allowed claim in full by curing the accumulated pre-confirmation default.” (Id.

at 4:14–16.) “[I]n addition to paying those [Pre-Petition Arrears] over the life of the loan,” he

added, the Plan also provides that Debtor will “pay[] the contract-rate mortgage obligation

through the life of the loan.” (Id. at 4:16–18.) As Judge Drain explained, the Plan’s treatment of

Ridgewood’s claim is based on 11 U.S.C. § 1124(2), which “provides that a claim, such as

[Ridgewood’s] claim in this case, is impaired, and therefore entitled to vote,” unless the plan:



                                                 5
           Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 6 of 20




       (A) cures any . . . default that occurred before or after the commencement of the
       case under this title, other than a default of a kind specified in [§] 365(b)(2) of this
       title or of a kind that [§] 365(b)(2) expressly does not require to be cured;

       (B) reinstates the maturity of such claim or interest as such maturity existed before
       such default;

       (C) compensates the holder of such claim or interest for any damages incurred as
       a result of any reasonable reliance by such holder on such contractual provision or
       such applicable law;

       (D) if such claim or such interest arises from any failure to perform a non-monetary
       obligation, other than a default arising from failure to operate a non-residential real
       property lease subject to [§] 365(b)(1)(A), compensates the holder of such claim or
       such interest (other than the debtor or an insider) for any actual pecuniary loss
       incurred by such holder as a result of such failure; and

       (E) does not otherwise alter the legal, equitable, or contractual rights to which such
       claim or interest entitles the holder of such claim or interest.

(Id. at 6:5–7:7 (quoting 11 U.S.C. § 1124(2)(A)–(E)).) Judge Drain pointed out that the Second

Circuit, interpreting an equivalent provision under Chapter 13, has “held . . . that a [d]ebtor can

deaccelerate a loan and cure it under the equivalent of [§] 1124.” (Id. at 7:8–13 (citing In re

Taddeo, 685 F.2d 24 (2d Cir. 1982).) “That logic,” he added, “has been applied to chapter 11

cases, as well, repeatedly.” (Id. at 7:13–16 (citing In re LaPorta, 578 B.R. 792 (N.D. Ill.

2017)).)

       Judge Drain also discussed two additional provisions that are relevant to Ridgewood’s

argument that it is entitled to receive additional interest on the principal component of the Pre-

Petition Arrears. (See id. at 7:18–8:23.) First, 11 U.S.C. § 502(b)(2) “disallows claims for

unmatured interest, [that is,] post-petition interest.” (Id. at 7:18–20.) Although 11 U.S.C.

§ 506(b) provides an exception for oversecured claims, see 11 U.S.C. § 506(b) (allowing post-

petition interest “[t]o the extent that an allowed secured claim is secured by property the value of

which, after any recovery under subsection (c) of this section, is greater than the amount of such



                                                  6
         Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 7 of 20




claim”), Judge Drain observed that “[h]ere, based on the undisputed value, [Ridgewood’s] claim

is substantially under secured,” and thus, “[§] 506(b) would not apply,” (Confirmation Tr. 8:2–

5). Thus, “except with respect [to] [§] 1124”—which, as noted, sets forth the requirements for

curing a default—“[there is] no independent right to post-petition interest.” (Id. at 8:4–5.) The

second relevant provision is 11 U.S.C. § 1123. (See id. at 8:6–23.) Section 1123(a)(5)(G)

explicitly provides that a plan of reorganization may “cur[e] or waiv[e] . . . any default” to

effectuate the plan’s implementation, see 11 U.S.C. § 1123(a)(5)(G), and § 1123(d) provides that

if a plan proposes such a cure, “the amount necessary to cure the default shall be determined in

accordance with the underlying agreement and applicable nonbankruptcy law, id. § 1123(d). As

Judge Drain pointed out, Congress enacted § 1123(d) to abrogate the Supreme Court’s decision

in Rake v. Wade, 502 U.S. 151 (1991), where the Court, “in connection with a cure attempt under

a plan by a [d]ebtor, imposed a noncontractual cure rate,” that is, a cure rate that “was not

provided for in [the] [parties’] agreements or under applicable non-bankruptcy law.”

(Confirmation Tr. 8:24–9:5.)

       Here, although the Note does provide for a two percent charge on principal and interest

for each late payment, (see id. at 9:25–10:1; see also App. 173), it “does not provide for interest

on interest, and the law of New York does not provide for it under set circumstances,”

(Confirmation Tr. 9:22–24). Relying on In re Adejobi, 404 B.R. 78 (Bankr. E.D.N.Y. 2009), and

In re Kizzac Management Corp., 44 B.R. 496 (Bankr. S.D.N.Y. 1984), Judge Drain concluded

that because the two percent charge is set forth in the Parties’ agreement, “it is clearly provided

for under [§] 1123(d), and therefore[] would be required . . . under [§] 1124 as an element of the

calculation of the arrears.” (Id. at 10:5–16.) Based on the same authority, however, Judge Drain

found that the additional amount sought by Ridgewood—which he described as the “additional



                                                  7
         Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 8 of 20




lost opportunity cost or cost of money”—was not necessary to cure Debtor’s default and render

Ridgewood’s claim unimpaired under § 1124(2). (See id. at 10:23–11:1.) In other words,

because this additional amount was not “provided for in the [P]arties’ agreement,” it was not part

of the amount necessary “to render [Ridgewood’s claim] unimpaired.” (Id. at 11:3–6.) After

preliminarily confirming Debtor’s Plan on the record at the August 24 hearing, (see id. at 12:21–

13:14), Judge Drain formally confirmed the plan in an order entered on August 25, 2020, (see

Bankr. Dkt. No. 54).

       B. Procedural History

       Ridgewood filed its Notice of Appeal on September 29, 2020. (Dkt. No. 1.) On October

22, 2020, Ridgewood filed a designation of items to be included in the record on appeal, but

failed to include “a statement of the issues to be presented,” as required by Rule 8009 of the

Federal Rules of Bankruptcy Procedure. Fed. R. Bankr. P. 8009(a)(1)(A). (See Dkt. No. 3.) On

November 5, 2020, counsel for Debtor requested a two-week extension to file its

counterstatement of the issues and counter-designation of the record on appeal. (Dkt. No. 5.)

Debtor’s counsel indicated that Ridgewood expected to file a statement of issues no later than

November 6, 2020. (Id.) Although Ridgewood did file such a statement, it did so only on the

Bankruptcy Court docket. (See Bankr. Dkt. No. 67; Dkt.) The Court granted Debtor’s request

for an extension, (Dkt. No. 6), and, on November 24, 2020, Debtor filed its counterstatement of

issues and counter-designation of the record on appeal. (Dkt. No. 7.) On the same day, the

Court granted Ridgewood and Debtor’s joint request to extend the deadline for filing their

respective briefs. (Dkt. Nos. 9–10.) Ridgewood filed its brief on December 15, 2020, (Dkt. No.

11), Debtor filed his brief on January 28, 2020, (Dkt. No. 14), and Ridgewood filed its Reply

brief on February 11, 2021, (see Appellant’s Reply (Dkt. No. 16)).



                                                 8
           Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 9 of 20




                                            II. Discussion

       A. Standard of Review

       The Court has jurisdiction to review this appeal pursuant to 28 U.S.C. § 158(a)(1). See

Dishi & Sons v. Bay Condos LLC, 510 B.R. 696, 700 (S.D.N.Y. 2014). “This Court ‘may affirm,

modify, or reverse a bankruptcy judge’s judgment, order, or decree or remand with instructions

for further proceedings.’” In re Bernard L. Madoff Inv. Sec., LLC, No. 15-CV-1151, 2016 WL

183492, at *8 (S.D.N.Y. Jan. 14, 2016), aff’d, 697 F. App’x 708 (2d Cir. 2017). 4 A district court

reviews a bankruptcy court’s conclusions of law de novo, its discretionary decisions for abuse of

discretion, and its findings of fact for clear error. See In re Bayshore Wire Prods. Corp., 209

F.3d 100, 103 (2d Cir. 2000). Under the clear error standard, “there is a strong presumption in

favor of a trial court’s findings of fact if supported by substantial evidence,” and a reviewing

court will not upset a factual finding “unless [it is] left with the definite and firm conviction that

a mistake has been committed.” Travellers Int’l, A.G. v. Trans World Airlines, Inc., 41 F.3d

1570, 1574 (2d Cir. 1994) (citation, alteration, and quotation marks omitted). “Where there are

two permissible views of the evidence, the factfinder’s choice between them cannot be clearly

erroneous.” Id. at 1574–75 (citation and quotation marks omitted); see also UFCW Local One

Pension Fund v. Enivel Props., LLC, 791 F.3d 369, 372 (2d Cir. 2015) (same).

       B. Analysis

       On appeal, Ridgewood again argues that the Plan impermissibly excuses Debtor from

paying interest on deferred principal from the Pre-Petition Arrears. (See Appellant’s Br. 4–5, 8–

9.) Here, as with any amortizing loan, Debtor’s monthly payments under the Note contain both



       4
         While the quoted language, formerly found in Rule 8013, is no longer contained in the
Federal Bankruptcy Rules of Procedure, “logic still compels the same conclusion with respect to
the appellate powers of the District Court.” In re Madoff, 2016 WL 183492, at *8 n.14.
                                                   9
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 10 of 20




principal and interest components. (See App. 141–44; Appellant’s Br. 8.) Thus, the monthly

payments on which Debtor defaulted—the Pre-Petition Arrears—“each contain[ed] a principal

component on which Ridgewood is entitled to interest.” (Appellant’s Br. 8.) The Plan, as

discussed, seeks to cure the Pre-Petition Arrears by having Debtor pay them off in pro rata

portions over the remaining life of the loan. (See Confirmation Tr. 4:14–16, 9:17–20; App. 81.)

Although Ridgewood acknowledges that the Pre-Petition Arrears “sought to be cured over the

life of the [loan] already have monthly interest built in,” it argues that this “interest component is

insufficient to make [it] whole.” (Appellant’s Br. 8.) In other words, Ridgewood maintains that

it is entitled to “additional interest” “on the principal component of the [Pre-Petition] [A]rrears . .

. to compensate [it] for the cure of th[ose] . . . arrears occurring over the [remaining life of the

loan].” (Id. at 8–9.)

       Although Ridgewood frames its argument around the Plan’s treatment of Pre-Petition

Arrears, (see id. at 5, 8–9), it also could have approached this argument from a different angle,

by focusing on the Plan’s treatment of the Outstanding Balance. It is rudimentary that, under an

amortization schedule such as the one that determines Debtor’s monthly payments, (see App.

141–44), the amount a borrower pays in monthly interest depends on the outstanding principal

amount; as the principal diminishes, so does the amount paid in monthly interest, see, e.g.,

Carrillo v. Wells Fargo Bank, N.A., No. 18-CV-3095, 2019 WL 3714801, at *5 (E.D.N.Y. May

10, 2019) (“The amortization of any loan is axiomatic to the interest being charged, in that the

repayment calculation is necessarily derived from the interest accruing on the principal.”). Here,

as discussed, the Plan allows Debtor to pay off his defaulted payments over the remaining life of

the loan. (See App. 81.) What this means, of course, is that some portion of the principal

component of the Pre-Petition Arrears will remain outstanding through the duration of the loan.



                                                  10
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 11 of 20




As Ridgewood acknowledges, Debtor will pay some interest on this principal amount: Because

his defaulted payments had “monthly interest built in,” by paying the Pre-Petition Arrears,

Debtor will pay the amount of monthly interest that was due at a previous point in the

amortization schedule. (See Appellant’s Br. 8.) But as Ridgewood also observes, (see id.), the

Note provides that “[i]nterest will be charged on unpaid principal until the full amount of

[p]rincipal has been paid,” (App. 171). Thus, Ridgewood would argue that, to the extent there is

outstanding principal from previous defaulted payments, this principal should be factored into

the Outstanding Balance amount, such that Debtor would continue to pay interest on this residual

principal through the duration of the loan. The Plan, however, does not appear to make this

adjustment. As the Court understands the Plan, the Outstanding Balance of $501,493.29 is the

amount that remains on the loan after the Pre-Petition Arrears (and all prior payments) are

deducted from the Loan Amount. (See App. 81.) That is, the Outstanding Balance does not

include any of the residual principal component from the Pre-Petition Arrears. Thus, to the

extent such principal remains outstanding through the life of the loan, the Plan does not require

Debtor to continue paying interest on it. In this sense, the Plan allows Debtor to continue

performing the loan obligation—i.e., to pay the Outstanding Balance—as though the Pre-Petition

Arrears had already been paid in full, when in reality he is paying these amounts simultaneously

until the loan’s maturity date. Stated differently, the Plan prevents Debtor’s defaulted payments

from having a domino effect within the amortization schedule. Although a series of defaulted

payments would ordinarily cascade through the amortization schedule and cause higher

subsequent interest payments (to account for a higher outstanding principal balance), the Plan

effectively cabins the damage from Debtor’s default. The Plan requires Debtor to make up his

defaulted payments by paying the Pre-Petition Arrears, but, at the same time, it allows him to



                                                11
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 12 of 20




finish performing the loan obligation consistent with the original payment schedule. (See

Confirmation Tr. 4:17–18 (observing that the Plan allows Debtor to “pay[] the contract-rate

mortgage obligation through the life of the loan”); id. at 9:20–21 (observing that Debtor is

allowed “to continue to perform the mortgage loan according to its terms”).) Ridgewood argues

that this feature of the Plan constitutes “a modification of [its] rights which should not be

permitted.” (Appellant’s Br. 5.)

        Turning to the relevant law, § 1124(2) provides that, despite “any contractual provision

or applicable law that entitles [a creditor] to demand or receive accelerated payment . . . after the

occurrence of a default,” the creditor’s claim will be left unimpaired so long as the debtor’s

reorganization plan meets certain requirements. 11 U.S.C. § 1124(2). Specifically, the debtor’s

plan must (i) “cure[] [the] default”; (ii) “reinstate[] the maturity of [the creditor’s] claim or

interest as such maturity existed before [the] default”; and (iii) “compensate[] the [creditor] for

any damages incurred as a result of [the creditor’s] reasonable reliance . . . on such contractual

provision or such applicable law.” Id. § 1124(2)(A)–(C). Just as important, the plan may “not

otherwise alter the legal, equitable, or contractual rights to which [the creditor’s] claim or interest

entitles [it].” Id. § 1124(2)(E); see also In re Sultan Realty, LLC, No. 12-10119, 2012 WL

6681845, at *8 (Bankr. S.D.N.Y. Dec. 21, 2012) (explaining that in order to satisfy § 1124(2), a

plan must, “[a]mong other things, . . . reinstate the original maturity date of the accelerated debt,

cure all defaults, compensate the creditor for its damages[,] and not otherwise alter its legal,

equitable[,] or contractual rights”). 5 Here, Ridgewood does not claim that the Plan fails to



        5
          Section 1124(2)(D) provides that if the creditor’s claim or interest “arises from any
failure to perform a nonmonetary obligation, other than a default arising from failure to operate a
nonresidential real property lease subject to [§] 365(b)(1)(A),” the debtor’s plan must
“compensate[] the [creditor] . . . for any actual pecuniary loss incurred by [it] as a result of such
failure.” 11 U.S.C. § 1124(2)(D). This provision has no application in the instant matter.
                                                  12
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 13 of 20




reinstate the Note’s maturity as this “maturity existed before [Debtor’s] default.” Id.

§ 1124(2)(B). (See generally Appellant’s Br.) Ridgewood’s argument instead hinges on some

combination of the remaining prongs of § 1124(2). At bottom, Ridgewood believes that the

amount Debtor pays under the Plan is insufficient to cure his underlying default.

       Although “[t]he Bankruptcy Code does not define ‘cure,’” In re Liberty Warehouse

Assocs. Ltd. P’ship, 220 B.R. 546, 548 (Bankr. S.D.N.Y. 1998), the Second Circuit analyzed the

meaning of this term in Di Pierro v. Taddeo (In re Taddeo), 685 F.2d 24 (2d Cir. 1982), which

remains “a leading case” on the topic, In re Adejobi, 404 B.R. at 80; see also In re Phoenix

Business Park Ltd. P’ship, 257 B.R. 517, 519 (Bankr. D. Ariz. 2001) (calling Taddeo “the

seminal case on cure”). Interpreting a Chapter 13 provision similar to § 1124, the Second Circuit

held in Taddeo that a debtor’s power to “cure defaults” allows mortgagors to “de-accelerate”

their mortgage and reinstate their original payment schedule. 685 F.2d at 26–27. (See also

Confirmation Tr. 7:8–16 (discussing Taddeo).) The court observed that “[a] default is an event

in the debtor-creditor relationship which triggers certain consequences,” such as acceleration.

685 F.2d at 26. “Curing a default,” the court explained, “commonly means taking care of the

triggering event and returning to pre-default conditions[,]” such that “[t]he consequences are thus

nullified.” Id. at 26–27. “This is the concept of ‘cure’ used throughout the Bankruptcy Code.”

Id. at 27. In the years since Taddeo was decided, courts in the Second Circuit have continued to

invoke its rationale when evaluating a debtor’s proposed cure. See, e.g., In re Etienne Ests. at

Washington LLC, No. 14-40786, 2016 WL 1254739, at *10 (Bankr. E.D.N.Y. Mar. 30, 2016)

(citing Taddeo and explaining that a cure under § 1124(2) “return[s] the debtor and creditor to

the status quo ante—that is, the position that they would have occupied had the default not

occurred” (italics omitted)); In re Weatherell, No. 10-10123, 2010 WL 3938225, at *3 (Bankr.



                                                13
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 14 of 20




D. Vt. Sept. 29, 2010) (invoking Taddeo for the proposition that a cure restores parties to the

status quo ante); In re NextWave Pers. Commc’ns Inc., 244 B.R. 253, 268 (Bankr. S.D.N.Y.

2000) (relying on Taddeo for the proposition that a “cure” under § 1124(2) effectuates a

“‘reversal’ of the event that triggered the default and a return to a pre-default status quo”),

vacated on other grounds, In re FCC, 208 F.3d 137 (2d Cir. 2000) (per curiam).

       Also relevant in evaluating Ridgewood’s argument is § 1123(d), which provides that, “if

it is proposed in a plan to cure a default[,] the amount necessary to cure the default shall be

determined in accordance with the underlying agreement and applicable nonbankruptcy law.” 11

U.S.C. § 1123(d). As noted above, Congress enacted § 1123(d) to abrogate the Supreme Court’s

decision in Rake, which held that a debtor’s cure under Chapter 13 “entitled the creditor to

receive interest on the defaulted payments, including interest on interest, regardless of whether it

was required or permitted by the parties’ agreement or state law,” In re Sultan Realty, LLC, 2012

WL 6681845, at *9. A number of courts, including several within the Second Circuit, have

concluded that § 1123(d) may require the debtor to pay a default interest rate in order to cure a

default. See Pacifica L 51, LLC v. New Invs. Inc. (In re New Invs., Inc.), 840 F.3d 1137, 1139

(9th Cir. 2016) (holding that “allowing a curing debtor to avoid a contractual post-default interest

rate in a loan agreement is no longer valid in light of § 1123(d)”); In re Moshe, 567 B.R. 438,

444 (Bankr. E.D.N.Y. May 11, 2017) (“Courts interpreting [§] 1123(d) have held that the

underlying loan agreement and state law determine whether a debtor must cure using the default

rate of interest in a Chapter 11 plan” (gathering cases)); In re Gen. Growth Props., Inc., 451 B.R.

323, 327 (Bankr. S.D.N.Y. 2011) (observing that § 1123(d) “certainly does not preclude the

payment of default interest”).




                                                  14
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 15 of 20




       In confirming the Plan, the Bankruptcy Court properly considered both Taddeo and

§ 1123(d). With respect to the former, Judge Drain observed that the Second Circuit’s “logic” in

Taddeo had “been applied to chapter 11 cases . . . repeatedly,” citing LaPorta as an example.

(Confirmation Tr. 7:13–16.) On appeal, Ridgewood argues that LaPorta was wrongly decided,

and suggests that a debtor’s ability to cure a default is more limited under Chapter 11 than under

Chapter 13. (See Appellant’s Br. 6–7.) At issue in LaPorta was whether the Bankruptcy Code

“permits deceleration of an accelerated mortgage debt and concomitant reinstatement and

curing” under Chapter 11, just as it does under Chapter 13. (Id. at 6.) Ridgewood “submit[s]

that the court in LaPorta mashed the [B]ankruptcy [C]ode provisions addressing Chapter 13 and

Chapter 11 plans to create a hybrid not intended by Congress when enacting those provisions and

not generally accepted throughout the United States.” (Id.)

       This argument is meritless. As Judge Drain’s ruling suggested, LaPorta’s conclusion—

that “cure, reinstatement[,] and maintenance of a defaulted mortgage loan is permitted in Chapter

11” no less than in Chapter 13, see 578 B.R. at 794—is no outlier. Before arguing to the

contrary, Ridgewood might have consulted Taddeo itself, where the Second Circuit stated

explicitly that “‘curing a default’ in Chapter 11 means the same thing as it does in Chapters 7 or

13: the event of default is remedied and the consequences are nullified.” 685 F.2d at 29. Even a

cursory scan of relevant case law from within the Second Circuit confirms that courts have

repeatedly extended Taddeo’s rationale in the Chapter 11 context. See, e.g., In re Etienne Ests.,

2016 WL 1254739, at *10 (invoking Taddeo and applying its principles to a debtor’s proposed

cure under Chapter 11); In re NextWave, 244 B.R. at 268 (“Although Taddeo was a Chapter 13

case, its holding applies with equal force in the Chapter 11 context, as the language in both

Chapters is substantially similar.”); In re Kizzac Mgmt. Corp., 44 B.R. at 500 n.8 (“Although



                                                15
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 16 of 20




Taddeo was a chapter 13 case, the principles enunciated therein have been held to apply equally

in a chapter 11 reorganization.” (gathering cases)); Levy v. Forest Hills Assocs. (In re Forest

Hills Assocs.), 40 B.R. 410, 414 (Bankr. S.D.N.Y. 1984) (noting that “[a]lthough Taddeo

involved a Chapter 13 debtor, the Second Circuit Court of Appeals likened [§] 1322(b) to

[§] 1124,” and applying Taddeo’s principles to a debtor’s proposed cure under Chapter 11). That

Taddeo’s holding applies to a proposed cure under Chapter 11 is beyond dispute. Although

Ridgewood argues that this approach is “not generally accepted throughout the United States,”

(Appellant’s Br. 6), it provides no support for this assertion. 6 That is an understandable

omission, for courts around the country have in fact concluded that a debtor’s ability to cure a

default under Chapter 11 is at least as extensive as it is under Chapter 13. See, e.g., Midlantic

Nat’l Bank v. DeSeno (In re DeSeno), 17 F.3d 642, 643–44 (3d Cir. 1994) (recognizing that

§ 1123 of Chapter 11 and § 1322 of Chapter 13 “are parallel provisions,” and stating that

“Congress’ understanding of the authorization to cure defaults in each was identical” (citation

omitted)); Great W. Bank & Tr. v. Entz-White Lumber & Supply, Inc. (In re Entz-White Lumber

& Supply, Inc.), 850 F.2d 1338, 1340 n.1 (9th Cir. 1988) (invoking Taddeo and explaining that,

“[a]lthough Chapter 13 restricts allowable cures in ways that Chapter 11 does not, the underlying

concept of cure is the same throughout the Bankruptcy Code”), abrogated on other grounds by

In re New Invs., Inc., 840 F.3d 1137; In re Madison Hotel Assocs., 749 F.2d 410, 422 (7th Cir.

1984) (treating a debtor’s ability to cure a default under Chapter 11 as identical to the same

ability under Chapter 13); see also, e.g., Related Partners Props., Inc. v. PNC Cornerstone, Inc.




       6
          Although LaPorta itself did not reference Taddeo, the court there relied on In re
Lennington, 288 B.R. 802 (C.D. Ill. 2003), which invoked Taddeo for the proposition that the
“right to cure in Chapter 11 means the same thing as in Chapter 13, where a prepetition arrearage
may be paid over a reasonable period,” id. at 805.
                                                 16
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 17 of 20




(In re Related Partners Props., Inc.), 163 B.R. 213, 216 n.4 (S.D. Fla. 1993) (“This [c]ourt . . .

agrees with the holding in In re Taddeo . . . , that the plain language authorizing cure in Chapter

11 . . . is ‘similar to’ that of Chapter 13 and the concept of cure ‘means the same thing’ in both

Chapters.”).

        With respect to § 1123(d), Judge Drain observed that although the Note does not provide

for interest on interest, it does provide for a two percent late charge on principal and interest.

(Confirmation Tr. 9:22–10:4; see also App. 173.) Invoking Adejobi, where the court held that

the amount necessary to cure a Chapter 13 debtor’s pre-petition arrears included interest at the

default rate, see 404 B.R. at 80, Judge Drain concluded that Pre-Petition Arrears here “should

include the two percent late charge through the date of confirmation,” explaining that, “[it is] that

amount[,] prorated[,] that needs to be paid” in order to cure Debtor’s default, (Confirmation Tr.

10:5–7). Although Adejobi involved a default interest rate, see 404 B.R. at 80, Judge Drain

observed that “a late charge is in essence post-default interest,” (Confirmation Tr. 10:10). In

view of Adejobi, among other cases, the Court agrees that the two percent late charge set forth in

the Parties’ agreement constitutes a necessary part of the cure amount. See In re New Invs., Inc.,

840 F.3d at 1141 (“The plain language of § 1123(d) compels the holding that a debtor cannot

nullify a preexisting obligation in a loan agreement to pay post-default interest solely by

proposing a cure.”); In re Moshe, 567 B.R. at 446 (“[I]n proposing a Chapter 11 plan, a debtor

cannot disregard [§] 1123(d) and cure a default under [§] 1124(2) by paying the arrears at the

non-default rate of interest.”).

        This still leaves the question, however, of whether Debtor must pay additional interest on

the principal component of the Pre-Petition Arrears that will remain outstanding through the

duration of the loan. Having closely examined the Bankruptcy Court’s ruling below, the Court



                                                  17
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 18 of 20




finds that Judge Drain did not clearly address this question when confirming the proposed Plan.

As Ridgewood notes, (see Appellant’s Br. 8–9), Judge Drain appears to have interpreted

Ridgewood’s argument (at least in part) as a request for interest-on-interest. Having discussed

the relevant law, for example, Judge Drain observed that the Note “does not provide for interest

on interest.” (Confirmation Tr. 9:22–23.) Similarly, a few moments later, Judge Drain invoked

the Kizzak decision and observed that Ridgewood appeared to be seeking “additional lost

opportunity cost or cost of money.” (Id. at 10:17–11:1.) In Kizzak, though, the court held only

that certain creditors were “not entitled to interest on defaulted . . . mortgage interest payments.”

44 B.R. at 500 (emphasis added). The creditors in that case argued that by “fail[ing] to pay

interest on the pre-petition interest in addition to principal arrearages,” the plan in question

“fail[ed] to compensate them for any damages incurred as a result of any reasonable reliance on

any acceleration clause or other applicable law.” Id. (quotation marks omitted). Stated

differently, “their argument [was] that interest on the aggregate overdue installments [was]

necessary to replace their ‘lost opportunity costs,’ i.e., profits that could have been made by

investing timely paid interest installments.” Id. It is not entirely clear from the opinion whether

the plan actually provided for interest on the principal component of the pre-petition arrearages;

the creditors were challenging only the plan’s failure to provide for interest on the interest

component of the arrearages. See id. 7 In resolving the creditors’ challenge, the court relied on a



       7
          The fact that the creditors, the debtor, and the court only focused on the plan’s failure to
pay interest on interest arguably suggests that the plan did provide for interest on the underlying
principal component of the pre-petition arrearages. See 44 B.R. at 499 (“[The creditors] contend
that the second mortgage cannot be cured and reinstated in accordance with Code § 1124(2)(C)
unless they receive interest on all unpaid pre-petition arrears of interest as well as principal
under the second mortgage” (emphasis added)); id. at 500 (explaining that the creditors were
challenging the plan’s “failure to pay interest on the pre-petition interest in addition to principal
arrearages” (emphasis added)). Moreover, the debtor in the case did not appear to argue that
creditors were not entitled to interest on the principal component of the arrearages. See id. at 499
                                                  18
        Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 19 of 20




pair of related decisions “dealing with interest on interest,” id., ultimately concluding that such

payments were not recoverable under New York law, see id. at 502. With respect to the

creditors’ alleged lost opportunity cost—i.e., the damages they allegedly suffered “by not being

able to invest timely paid installments of interest”—the court found that such “‘loss’ [was] not

the type of compensatory damages contemplated by § 1124(2)(C).” Id. at 501 (citation omitted).

Although Judge Drain interpreted Ridgewood’s objection as a request for “additional lost

opportunity cost or cost of money,” invoking Kizzak as guidance, (Confirmation Tr. 10:23–24),

Ridgewood—unlike the creditors in Kizzak—is not (and was not) asking for interest on the

interest component of the Pre-Petition Arrears, (see Appellant’s Br. 8–9; App. 168–69). Kizzak

did not address the issue Ridgewood raises—whether it is entitled to interest on the principal

component of the Pre-Petition Arrears—and Judge Drain, in relying on Kizzak, did not address

this distinction. In short, the Bankruptcy Court did not squarely address the issue this Court is

now called upon to resolve.

       To the extent Judge Drain either overlooked this very particular distinction, or simply

failed to make his finding more explicit, the Court is sympathetic to such an oversight. As the

discussion above indicates, Ridgewood has not framed the issue as clearly as it might have, and,

as Judge Drain noted on the record, he was being asked to resolve certain legal questions in the

abstract, without having a detailed view of relevant calculations and data. (See Confirmation Tr.

11:7–10 (“I gather from both sides of this dispute that it is not clear for today’s record how the

claim is determined, what the components are, and indeed that the right to object to the claim is

preserved[.]”).) Before resolving Ridgewood’s appeal, however, the Court will remand this



(“[The debtor] asserts that the [creditors] are not entitled to interest on defaulted interest
payments under the second mortgage pursuant to its terms or pursuant to New York law.”
(emphasis added)).
                                                 19
         Case 7:20-cv-08043-KMK Document 17 Filed 08/02/21 Page 20 of 20




matter in order for the Bankruptcy Court to address the specific question of whether Ridgewood

is entitled to additional interest on any outstanding principal component of the Pre-Petition

Arrears through the remaining duration of the loan. See, e.g., Hyde Park v. DeFlora Lake Dev.

Assocs., Inc. (In re DeFlora Lake Dev. Assocs., Inc.), ---B.R.---, 2021 WL 1191988, at *4

(S.D.N.Y. Mar. 29, 2021) (“Where the record does not reflect the reasoning for the bankruptcy

court’s decision, the Court may remand for further proceedings.” (citation and quotation marks

omitted)).

                                          III. Conclusion

         Accordingly, Ridgewood’s appeal is denied without prejudice, and this matter is

remanded to the Bankruptcy Court for additional consideration of the legal issue identified

above. Ridgewood may renew its appeal pending the Bankruptcy Court’s determination.

         The Clerk of Court is respectfully directed to remand this case and close the appeal.

SO ORDERED.

Dated:       August 2, 2021
             White Plains, New York

                                                             KENNETH M. KARAS
                                                            United States District Judge




                                                 20
